


Exhibit 10.31


SEVERANCE, CONSULTATION AND NON-COMPETITION AGREEMENT
AND COVENANTS


Effective Date: February 4, 2012


1.
PARTIES.

The parties to this Severance, Consultation and Non-Competition Agreement and
Covenants (hereinafter “Agreement”) are DONALD W. HAMAKER and SCHNITZER STEEL
INDUSTRIES, INC., an Oregon corporation (“SCHNITZER”).
1.1    DONALD W. HAMAKER.
For the purposes of this Agreement, HAMAKER means DONALD W. HAMAKER, his
attorneys, heirs, executors, administrators, assigns, and spouse (as
applicable).
1.2    THE COMPANY.
For purposes of this Agreement the “Company” means SCHNITZER, and all
subsidiaries, affiliated companies and other business entities thereof, all
predecessors and successors of each, and all of each entity’s officers,
shareholders, directors, employees, agents, or assigns in their individual and
representative capacities.
2.
BACKGROUND AND PURPOSE.

HAMAKER was employed by SCHNITZER pursuant to an employment contract dated
September 13, 2005 (the “Employment Contract”). The Employment Contract ended on
September 6, 2008 and HAMAKER became an at-will employee of SCHNITZER at that
time, except that the provisions of the Employment Contract relating to
severance payments and non-competition obligations continued in force as set
forth in the Employment Contract. HAMAKER gave notice of

#PageNum#

--------------------------------------------------------------------------------




his resignation of employment on January 17, 2012. HAMAKER’s employment with the
Company terminated February 3, 2012. At HAMAKER’s request, the Company has
agreed to amend the provisions of the Employment Contract relating to severance
payments and non-competition obligations as set out herein. The parties are
entering into this Agreement to define the severance relationship and HAMAKER’s
non-competition obligations, to provide for certain post-resignation services by
HAMAKER and to settle fully and finally any and all claims HAMAKER may have
against Company, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to the Employment Contract,
HAMAKER’s resignation or any other claims, whether asserted or not, known or
unknown, past or future, that relate to the Employment Contract, HAMAKER’s
employment and resignation.
3.
RELEASE.

HAMAKER waives, acquits and forever discharges Company from any and all claims
HAMAKER may have. HAMAKER hereby releases Company from any and all claims,
demands, actions, or causes of action, whether known or unknown, arising from or
related in any way to any contract with or employment of, HAMAKER by Company, or
any other past or future claim (except as reserved by this Agreement or where
expressly prohibited by law) that relates in any way to HAMAKER’s employment,
resignation, Employment Contract, compensation or benefits, with the exception
of any claim HAMAKER may have against SCHNITZER for enforcement of this
Agreement. This release includes any and all claims, direct or indirect, which
might otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under the state or local statutes
where HAMAKER was employed by SCHNITZER dealing with civil rights, employment,
wage and hour, discrimination in employment, Employee Retirement Income Security
Act (ERISA), Title VII of the Civil Rights Act of 1964, the Post-Civil War Civil
Rights Act (42 U.S.C.

#PageNum#

--------------------------------------------------------------------------------




§§ 1981-1988), the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
Executive Order 11246, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Worker Adjustment and
Retraining Notification Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, all as amended,
any regulations under such authorities, or any other applicable constitutional,
statutory, contract, tort, or common law theories, except that HAMAKER does not
hereby release SCHNITZER from its obligations under this Agreement, its
contribution and indemnification obligations whether arising under this
Agreement or otherwise, from any coverage under any policy of insurance
providing indemnity and related costs for the benefit of HAMAKER or for vested
benefits under SCHNTIZER’S defined benefit pension plan. As a partial inducement
to HAMAKER to provide the foregoing release, SCHNITZER confirms that as of the
date of this Agreement, SCHNITZER’S executive management is not aware of any
claims or facts which would give rise to a claim by SCHNITZER against HAMAKER.
4.    CONSIDERATION.
SCHNITZER shall pay HAMAKER the sum of $23,373 and No /100 Dollars every two
weeks for a period of six months (less applicable withholding) with the first
payment due on February 17, 2012. SCHNITZER shall pay HAMAKER the sum of One
Hundred and Twenty Five Thousand and No/100 Dollars ($125,000.00) as a bonus on
February 4, 2013 (less applicable withholding). SCHNITZER will pay HAMAKER the
sum of $14,603 that he may elect to use to purchase medical, dental and vision
benefits. All such consideration is conditioned upon HAMAKER’s compliance with
the obligations set out herein.
5.    CONSULTATION AND NON-COMPETITION.

#PageNum#

--------------------------------------------------------------------------------




5.1    HAMAKER agrees that for the period from February 4, 2012 until August 4,
2012 HAMAKER will, at the request of SCHNITZER’s Chief Executive Officer, make
himself available to SCHNITZER during normal business hours or as otherwise
agreed by the parties for consultation. HAMAKER’s consultation obligation is
limited to no more than 40 hours per month. HAMAKER agrees that he is acting as
an independent contractor and not an employee of SCHNITZER, is not subject to
the direct supervision or control by SCHNITZER, and is not eligible for paid
time off, compensation or benefits except as set forth in Section 4.
5.2    HAMAKER agrees that for the period from February 4, 2012 until August 4,
2012, HAMAKER will not promote, provide services in connection with, participate
in, assist or engage in any proposed or actual activity relating to or
constituting a business engaged in the recycling of metals and related
materials, including, but not limited to: Sims Metal Management, European Metal
Recycling, Grimmel Industries, Inc., Newell Recycling, LLC, Hugo Neu
Corporation, American Iron & Metal Co., Inc. and SA Recycling and, in each case,
their subsidiaries and affiliates, or any acquisition or joint venture target
identified in MRB’s strategic planning process as of the date of this Agreement.
6.
NONDISPARAGEMENT.

HAMAKER agrees that HAMAKER will not disparage or make false or adverse
statements about Company. SCHNITZER shall report to HAMAKER any actions or
statements that are attributed to HAMAKER and known to SCHNITZER’s senior
management that SCHNITZER believes are disparaging, false or adverse.
SCHNITZER agrees that no member of SCHNITZER’s Executive Committee will
disparage or make false or adverse statements about HAMAKER. HAMAKER shall
report to SCHNITZER’s Chief Executive Officer any actions or statements that are
attributed to members of the Executive Committee that HAMAKER believes are
disparaging, false or adverse.

#PageNum#

--------------------------------------------------------------------------------




7.
CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION.

During the course of his employment with SCHNITZER, HAMAKER acquired knowledge
of information considered by SCHNITZER to be confidential and proprietary,
including without limitation, that regarding: (a) matters of a technical nature
such as know-how, formulas, trade secrets, secret processes or machines,
inventions or research projects; (b) matters of a business nature such as
information about costs, profits, pricing policies, markets, sales, suppliers,
customers, plans for future development, plans for future products, marketing
plans or strategies; and (c) other information of a similar nature not generally
disclosed by SCHNITZER to the public, all of which information is referred to
collectively hereafter as “Confidential Information.”
HAMAKER agrees that he will forever (1) keep secret and retain in the strictest
confidence all Confidential Information, (2) not disclose Confidential
Information to any third party unless such disclosure is specifically authorized
in writing by SCHNITZER, and (3) not use any Confidential Information for any
purpose other than performance of services for SCHNITZER. HAMAKER further agrees
to deliver promptly to SCHNITZER all memoranda, notes, records, reports,
manuals, drawings or other documents (and all copies thereof) relating to
SCHNITZER business, and all property associated therewith, that are in the
possession of or under the control of HAMAKER.
Confidential Information shall not include any data or information that (i) has
been or becomes voluntarily disclosed by the Company to the general public; (ii)
has been independently developed and disclosed to the general public by others;
(iii) otherwise enters the public domain through lawful means; or (iv) was
acquired by HAMAKER by lawful means on the date of receipt of such information
or becomes available to HAMAKER from another party who is not subject to a
confidentiality restriction imposed by the Company.

#PageNum#

--------------------------------------------------------------------------------




Should HAMAKER, HAMAKER’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose Confidential Information HAMAKER
shall promptly notify SCHNITZER of such request and provide SCHNITZER an
opportunity to appear and protect its interests.
Until February 4, 2013, HAMAKER agrees not to, directly or indirectly, solicit
for purposes of employment, offer to hire, entice away, or enter into any
employment or consulting contract with any employee of the Company, or otherwise
solicit, induce or encourage any such person to discontinue any employment
relationship with the Company (other than through general advertising or other
general solicitation not targeted directly to the Company’s employees) without
SCHNITZER’s prior written consent.
8.
COVENANTS.

    
8.1    HAMAKER’S COVENANT NOT TO PROSECUTE OR MAINTAIN ANY ACTION OR PROCEEDING
AGAINST COMPANY.
In exchange for the consideration set out in Section 4, HAMAKER covenants not to
prosecute or hereafter maintain or institute any action at law, suit or
proceeding in equity, administrative or any proceeding of any kind or nature
whatsoever against Company for any reason related in any way to any claim
released herein. HAMAKER further covenants and agrees that HAMAKER will not
raise any claim against Company by way of defense, counterclaim or cross-claim
or in any other manner, on any alleged claim, demand, liability or cause of
action released herein.
8.2    COOPERATION IN DEFENSE OF COMPANY; CONSULTATION.
HAMAKER covenants now and in the future that HAMAKER will assist Company to the
best of HAMAKER’s ability in the defense of any claim brought against Company of
which HAMAKER has any personal knowledge and SCHNITZER agrees it will reimburse
HAMAKER reasonable out-of-pocket expenses in providing such assistance.

#PageNum#

--------------------------------------------------------------------------------




9.
LIMITATION OF LIABILITY.

HAMAKER’s liability for breach of this Agreement shall be limited to the total
amounts paid under Section 4.
10.
SCOPE OF AGREEMENT.

The provisions of this Agreement shall be deemed to obligate, extend to, and
inure to the benefit of the parties; to SCHNITZER’s affiliates, successors,
predecessors, assigns, directors, officers, and employees; and to each parties’
insurers, transferees, grantees, legatees, agents and heirs, including those who
may assume any and all of the above-described capacities subsequent to the
execution and effective date of this Agreement.
11.
OPPORTUNITY FOR ADVICE OF COUNSEL.

HAMAKER acknowledges that HAMAKER has been encouraged by SCHNITZER to seek
advice of counsel with respect to this Agreement and has had the opportunity to
do so.
12.
SEVERABILITY.

Every provision of this Agreement is intended to be severable. In the event any
term or provision of this Agreement is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Agreement, which terms and provisions shall remain binding
and enforceable.
13.
NO WAIVER.

Failure of either party to enforce any term of this Agreement shall not
constitute a waiver of the party’s right to enforce that term or any other term
of this Agreement.    
14.
COSTS AND ATTORNEY’S FEES.


#PageNum#

--------------------------------------------------------------------------------




The parties each agree to bear their own costs and attorneys’ fees which have
been or may be incurred in connection with any matter herein or in connection
with the negotiation and consummation of this Agreement or any action to enforce
the provisions of this Agreement.
15.
GOVERNING LAW.

The rights and obligations of the parties under this Agreement shall in all
respects be governed by the laws of the United States and the State of Oregon.
16.
EFFECTIVE DATE; ENTIRE AGREEMENT; MODIFICATION.

This Agreement is effective as of February 4, 2012. This Agreement contains the
entire agreement and understanding between the parties. This Agreement
supersedes and replaces all other prior negotiations and proposed agreements,
written or oral as to HAMAKER’s separation, including the Employment Contract.
HAMAKER and SCHNITZER acknowledge that no other party, nor agent nor attorney of
any other party, has made any promise, representation, or warranty, express or
implied, not contained in this Agreement concerning the subject matter of this
Agreement or to induce this Agreement, and HAMAKER and SCHNITZER acknowledge
that they have not executed this Agreement in reliance upon any such promise,
representation, or warranty not contained in this Agreement.
No modification or waiver of any of the provisions or any future representation,
promise or addition shall be binding upon the parties unless made in writing and
signed by the parties.


Name:
/s/ Donald W. Hamaker
 
DONALD W. HAMAKER
 
 
SCHNITZER STEEL INDUSTRIES
 
 
By:
/s/ Belinda Gaye Hyde
Its:
Chief Human Resources Officer




#PageNum#